Citation Nr: 0932600	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for residuals, 
injury to the left eye, initially evaluated as noncompensable 
prior to January 22, 2009, and at the              10 percent 
level since then.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served in the Army National Guard from July 1986 
to September 1986, and from February 18, 1989 to February 19, 
1989.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
and an initial noncompensable rating for residuals of a left 
eye injury, effective August 20, 2004. The Veteran appealed 
from the initial assigned disability evaluation.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

In November 2007, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge. The Board remanded this case in January 2008 to the RO 
(via the Appeals Management Center (AMC)). While the case was 
on remand, a June 2009 RO/AMC rating decision increased to 10 
percent the rating for the Veteran's left eye disorder, 
effective January 22, 2009. The claim for a still higher 
evaluation remains on appeal. See A.B. v. Brown, 6 Vet. App. 
35, 39 (1993) (the claimant is presumed to be seeking the 
highest possible rating for a disability unless he or she 
expressly indicates otherwise).


FINDINGS OF FACT

1.	Prior to January 22, 2009, the Veteran had corrected 
visual acuity of no worse than 20/40+ in the left eye. 

2.	Since January 22, 2009, the Veteran has had corrected 
visual acuity of no worse than 20/50- in the left eye.





CONCLUSIONS OF LAW

1.	The criteria for an initial compensable rating for 
residuals of a left eye injury prior to January 22, 2009 are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.75, 4.80, 4.83a; 4.84a, Diagnostic Code 
6079 (2008).                                  

2.	The criteria for a higher rating than 10 percent for 
residuals of a left eye injury since January 22, 2009 are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.75, 4.80, 4.83a; 4.84a, Diagnostic Code 
6079 (2008).                                  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The Veteran is appealing the initial disability rating 
assigned following the RO's June 2006 rating decision that 
granted service connection for residuals of a left eye 
injury. Where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned, the filing of a NOD with the RO's decision as to 
the assigned disability rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). Here, the 
RO was not required to apprise the Veteran of the 
requirements of the VCAA as these would have pertained to the 
claim for an increased initial rating for a left eye 
disorder. In any event, the Veteran has been provided 
February 2008 notice correspondence and a June 2009 
Supplemental SOC (SSOC) which explained what evidence was 
required to substantiate the claim on appeal, and cited to 
the applicable laws and regulations.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has also undergone several 
VA examinations. See 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). In support of his claim the Veteran has provided 
medical records from various private treatment providers, and 
several personal statements.  He has also testified at a 
November 2007 videoconference hearing before the undersigned. 
The record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the Veteran.
In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Analysis of the Claim

The competent evidence of objective measurement of visual 
acuity associated with the service-connected residuals of a 
left eye injury continues to warrant assignment of the 
present disability ratings for this disorder. Hence, the 
claim for increased rating is being denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

At present the Veteran's service-connected residuals of a 
left eye injury is rated as noncompensable prior to January 
22, 2009, and as 10 percent disabling thereafter, under 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6099-6079, 
for an unspecified eye disability rated by analogy to loss of 
central visual acuity. The RO initially granted service 
connection for a left eye disorder as a residual of an injury 
sustained when during a training exercise the Veteran's rifle 
malfunctioned.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a. Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.         A disability rating 
for visual impairment is based on the best distant vision 
obtainable after the best correction by glasses. 38 C.F.R. § 
4.75. The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye. 38 C.F.R. § 4.83a.

Treatment records from a private general practitioner include 
a September 2005 report stating that according to this 
physician, there was no doubt that the Veteran's old trauma 
to the eyes during service caused some slight visual loss 
there. In a treatment record from later that month, the 
physician recommended the Veteran visit an optometrist or 
ophthalmologist for safety reasons. He noted that at that 
point vision was fairly stable with minimal loss on the left 
eye.

The Veteran underwent an April 2006 VA Compensation and 
Pension examination for evaluation of his vision at which 
point uncorrected vision was 20/30+ in the right eye and 
20/60 plus in the left eye. The measurement of corrected 
vision was 20/20-1 in the right eye and 20/40+ in the left 
eye, the latter of which demonstrated a poor endpoint. A slit 
lamp examination was normal. The diagnosis was "amiconis 
[sic] secondary to trauma." 

The July 2006 correspondence from J.N., a private 
optometrist, states that on an eye examination earlier that 
month the Veteran had uncorrected visual acuity of 20/20 in 
the right eye and 20/60 in the left eye. The measurement of 
corrected vision was 20/20 in the right eye and 20/40 in the 
left eye. The left pupil was dilated with a sluggish response 
to light secondary to the Veteran's eye injury during 
service.    The treatment recommendation was for a glasses 
prescription with polycarbonate lenses for maximum 
protection, and tinted lenses due to extreme light 
sensitivity resulting from the injury that occurred during 
service. 

During the hearing, the Veteran and his representative 
contended that on one or more occasions the measurement of 
left eye visual acuity had been at least as diminished as 
20/60. The Veteran also described some difficulties with 
night vision due to the fact that there was limitation in 
dilation of the left pupil. 

The Veteran again underwent VA examination in January 2009. 
Measurement of uncorrected vision was 20/40 in the right eye 
and 20/80 in the left eye. Corrected vision was 20/25 in the 
right eye, and 20/50- in the left eye. Slit lamp examination 
showed corneas were clear, anterior chambers of the eye deep 
and deeper on the left side, and lens 1+ with no stigmatism. 
External examination showed eyelids were negative, and 
extraocular movement was full. The diagnosis was traumatic 
mydriasis of the left eye, and possible angle recession of 
the left eye. The examiner observed that the claims file 
indicated the Veteran had corneal abrasion, hyphema, and 
iritis during service after being hit in the left eye. 
According to the examiner, his poor vision in the left eye 
was at least as likely as not caused by the injury. 

The Board has reviewed the medical evidence in this case, and 
the current assigned disability ratings continue to 
correspond to the severity of the residuals of a left eye 
injury. Prior to January 22, 2009, the most pronounced 
measurement as to loss of central visual acuity of the left 
eye was corrected vision of 20/40+, which corresponds to a 
noncompensable rating for service-connected visual loss in 
one eye. 38 C.F.R. § 4.84a, Diagnostic Code 6079. The results 
of testing for corrected visual acuity are required to be 
used for rating purposes, as opposed to uncorrected 
measurements which might otherwise show greater impairment. 
Since the date of the January 2009 VA Compensation and 
Pension examination, corrected visual acuity in the left eye 
worsened to 20/50- and thus approximated the criteria for a        
10 percent evaluation under Diagnostic Code 6079. Here, 
again, the numerical measurements of corrected visual acuity 
are determinative. There is no indication of other 
compensable symptomatology. 

To the extent the Veteran's left eye demonstrates signs of 
some limitation in pupil dilation this is not directly 
recognized under the rating schedule at 38 C.F.R. § 4.84a as 
a compensable manifestation, and would not support any 
further disability rating absent related symptomatology such 
as visual field loss, or additional lost visual acuity. The 
July 2006 statement from an optometrist further indicates 
that this particular problem was correctable to an extent 
through using tinted lenses to compensate for light 
sensitivity. 

Accordingly, the current initial noncompensable rating, 
followed by assignment of a 10 percent rating effective 
January 22, 2009, remains the correct evaluation of a left 
eye disorder under provisions of the rating schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected residuals of a left eye injury has caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating. He is 
currently employed on a full-time basis which involves 
driving as an occupational duty, and while he describes some 
difficulties in night vision he is able to compensate for 
this and remain qualified to hold this occupation. The 
Veteran's service-connected disorder also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for 
increased rating for residuals of a left eye injury. This 
includes based upon any further change in severity of that 
disorder since the effective date of service connection, per 
the Fenderson decision.   The preponderance of the evidence 
is unfavorable on the claim, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

An increased disability rating for residuals, injury to the 
left eye, initially evaluated as noncompensable prior to 
January 22, 2009, and at the 10 percent level since then, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


